133 F.3d 931
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Harold Joseph WALDEN, II, Defendant-Appellant.
No. 97-50176.
United States Court of Appeals, Ninth Circuit.
Argued and submitted Dec. 3, 1997.Decided Dec. 31, 1997.

1
Before:  SCHROEDER and KOZINSKI, Circuit Judges, and WHYTE,** District Judge.


2
MEMORANDUM*


3
As the government conceded at argument, denying defendant's request to be present at sidebar voir dire violated Fed.R.Crim.P. 43.  However, defendant was excluded from only a small portion of voir dire, no showing was made that his presence would have added anything substantial to his opportunity to defend, and the evidence of guilt was overwhelming.  Therefore, the error was harmless beyond a reasonable doubt.  See United States Brown, 832 F.2d 128, 130 (9th Cir.1987).


4
AFFIRMED.



**
 The Honorable Ronald M. Whyte, Northern District of California, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3